            Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


JONATHAN RAUL, Individually and on Behalf
of All Others Similarly Situated,                     Civil Action No.

                      Plaintiff,                      COMPLAINT FOR VIOLATIONS
                                                      OF THE FEDERAL SECURITIES
       v.                                             LAWS

ALLERGAN PLC, BRENTON L.
SAUNDERS, NESLI BASGOZ, JOSEPH H.                     JURY TRIAL DEMANDED
BOCCUZI, CHRISTOPHER W. BODINE,
ADRIANE M. BROWN, CHRISTOPHER J.
COUGHLIN, CAROL ANTHONY
DAVIDSON, THOMAS C. FREYMAN,
MICHAEL E. GREENBERG, ROBERT J.
HUGIN, and PETER J. MCDONNELL,

                      Defendants.



       Plaintiff Jonathan Raul (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Allergan

plc (“Allergan” or the “Company”) and other related parties and non-parties with the United

States Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases

and other publications disseminated by certain of the Defendants (defined below) and other

related non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Allergan and the Defendants.
            Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 2 of 15



                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Allergan and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to AbbVie Inc.

(“AbbVie”) (the “Proposed Transaction”) through AbbVie’s wholly owned subsidiary Venice

Subsidiary LLC (“Merger Sub”).

       2.       On June 25, 2019, Allergan entered into an Agreement and Plan of Merger (the

“Merger Agreement”) with AbbVie, whereby AbbVie will purchase the Company. Pursuant to

the Merger Agreement, each of the Company’s shareholders will be entitled to receive $120.30

in cash and 0.8660 of a newly issued share of AbbVie common stock (the “Merger

Consideration”).

       3.       On September 16, 2019, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading definitive proxy statement with the SEC (the “Proxy Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Allergan and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Allergan

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
               Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 3 of 15



                                    JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.             Additionally, the

Company’s shares trade on the New York Stock Exchange (“NYSE”), which is headquartered in

this District.

                                            THE PARTIES

          8.       Plaintiff is, and has been at all times relevant hereto, the owner of Allergan

shares.

          9.       Defendant Allergan is an Ireland corporation with its principal executive offices

located at Clonshaugh Business and Technology Park, Coolock, Dublin D17 E400, Ireland. The

Company’s shares are traded on the NYSE under the symbol “BPL.”

          10.      Defendant Brenton L. Saunders (“Saunders”) is and has been the Company’s

Chief Executive Officer and Chairman of the Board at all times during the relevant time period.




                                                    3
          Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 4 of 15



       11.     Defendant Nesli Basgoz (“Bakker”) is and has been a director of Allergan at all

times during the relevant time period.

       12.     Defendant Joseph H. Boccuzi (“Boccuzi”) is and has been a director of Allergan

at all times during the relevant time period.

       13.     Defendant Christopher W. Bodine (“Bodine”) is and has been a director of

Allergan at all times during the relevant time period.

       14.     Defendant Adriane M. Brown (“Brown”) is and has been a director of Allergan at

all times during the relevant time period.

       15.     Defendant Christopher J. Coughlin (“Coughlin”) is and has been a director of

Allergan at all times during the relevant time period.

       16.     Defendant Carol Anthony Davidson (“Davidson”) is and has been a director of

Allergan at all times during the relevant time period.

       17.     Defendant Thomas C. Freyman (“Freyman”) is and has been a director of

Allergan at all times during the relevant time period.

       18.     Defendant Michael E. Greenberg (“Greenberg”) is and has been a director of

Allergan at all times during the relevant time period.

       19.     Defendant Robert J. Hugin (“Hugin”) is and has been a director of Allergan at all

times during the relevant time period.

       20.     Peter J. McDonnell (“McDonnell”) is and has been a director of Allergan at all

times during the relevant time period.

       21.     Defendants Saunders, Basgoz, Boccuzi, Bodine, Brown, Coughlin, Davidson.

Freyman, Greenberg, Hugin, and McDonnell are collectively referred to herein as the “Individual

Defendants.”




                                                 4
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 5 of 15



       22.     The Individual Defendants, along with Defendant Allergan, are collectively

referred to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       23.     Allergan is a publicly traded master limited Company which owns and operates a

diversified global network of integrated assets providing midstream logistic solutions, primarily

consisting of the transportation, storage, processing and marketing of liquid petroleum products.

                     The Company Announces the Proposed Transaction

       24.     On May 10, 2019, Allergan jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       AbbVie to Acquire Allergan in Transformative Move for Both Companies


       NORTH CHICAGO, Ill. and DUBLIN, June 25, 2019 /PRNewswire/ -- AbbVie
       Inc. (NYSE: ABBV) and Allergan plc (NYSE: AGN) announced that the
       companies have entered into a definitive transaction agreement under which
       AbbVie will acquire Allergan in a cash and stock transaction for a transaction
       equity value of approximately $63 billion, based on the closing price of AbbVie's
       common stock of $78.45 on June 24, 2019.

       "This is a transformational transaction for both companies and achieves unique
       and complementary strategic objectives," said Richard A. Gonzalez, chairman and
       chief executive officer, AbbVie. "The combination of AbbVie and Allergan
       increases our ability to continue to deliver on our mission to patients and
       shareholders. With our enhanced growth platform to fuel industry-leading growth,
       this strategy allows us to diversify AbbVie's business while sustaining our focus
       on innovative science and the advancement of our industry-leading pipeline well
       into the future."

       "This acquisition creates compelling value for Allergan's stakeholders, including
       our customers, patients and shareholders. With 2019 annual combined revenue of
       approximately $48 billion, scale in more than 175 countries, an industry-leading
       R&D pipeline and robust cash flows, our combined company will have the
       opportunity to make even bigger contributions to global health than either can
       alone," said Brent Saunders, chairman and chief executive officer, Allergan. "Our
       fast-growing therapeutic areas, including our world class medical aesthetics, eye



                                                5
      Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 6 of 15



    care, CNS and gastrointestinal businesses, will enhance AbbVie's strong growth
    platform and create substantial value for shareholders of both companies."

    Strategic Rationale

•   New growth platforms and leadership positions to diversify and expand
    revenue base: The combined company will consist of several attractive
    franchises with leadership positions across immunology, hematologic oncology,
    medical aesthetics, neuroscience, women's health, eye care and virology.
    Allergan's product portfolio will be enhanced by AbbVie's commercial strength,
    expertise and international infrastructure.

•   Immediate scale and enhanced profitability for AbbVie's growth
    platform: AbbVie's enhanced growth platform, comprised of growing and
    durable franchises across highly-attractive therapeutic areas, is expected to grow
    at a high-single digit annual growth rate well into the next decade, from more
    than $30 billion in 2020.

•   Financially attractive with immediate EPS accretion: This transaction is
    expected to be 10% accretive to adjusted earnings per share over the first full year
    following the close of the transaction, with peak accretion of greater than
    20%.1 ROIC is expected to exceed AbbVie's cost of capital within the first full
    year.

•   Significant cash flow generation: The success and scale of the combined
    commercial business ensures funding capacity and flexibility for simultaneous
    robust pipeline investment, debt reduction and capital return to shareholders. The
    combined companies generated $19 billion in operating cash flow in 2018.

    Structure and Governance

    Upon completion of the transaction, AbbVie will continue to be incorporated
    in Delaware as AbbVie Inc. and have its principal executive offices in North
    Chicago, Ill. AbbVie will continue to be led by Richard A. Gonzalez as chairman
    and chief executive officer. Two members of Allergan's Board, including
    chairman and chief executive officer, Brent Saunders, will join AbbVie's Board
    upon completion of the transaction.

    Transaction Details

    Under the terms of the Transaction Agreement, Allergan Shareholders will
    receive 0.8660 AbbVie Shares and $120.30 in cash for each Allergan Share that
    they hold, for a total consideration of $188.24 per Allergan Share.2 The
    transaction represents a 45% premium to the closing price of Allergan's Shares
    on June 24, 2019.




                                             6
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 7 of 15



       AbbVie anticipates that the Acquisition will provide annual pre-tax synergies and
       other cost reductions of at least $2 billion in year three while leaving investments
       in key growth franchises untouched. The synergies and other cost reductions will
       be a result of optimizing the research and early stage portfolio, and reducing
       overlapping R&D resources (~50%), driving efficiencies in SG&A, including
       sales and marketing and central support function costs (~40%), and eliminating
       redundancies in manufacturing and supply chain, and leveraging procurement
       spend (~10%). The synergies estimate excludes any potential revenue synergies.3
       AbbVie is expected to generate significant annual operating cash flow, which will
       support a debt reduction target of $15 to $18 billion before the end of 2021, while
       also enabling a continued commitment to Baa2/BBB or better credit rating and
       continued dividend growth.

       It is expected that, immediately after the closing of the Acquisition, AbbVie
       Shareholders will own approximately 83% of AbbVie on a fully diluted basis and
       the Allergan Shareholders will own approximately 17% of AbbVie on a fully
       diluted basis.

       The transaction is subject to the Conditions set out in Appendix III of the Rule 2.5
       Announcement, including certain regulatory approvals and approval by Allergan's
       Shareholders.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       25.     On September 16, 2019, the Company filed the Proxy Statement with the SEC.

The Proxy Statement recommends that the Company’s shareholders vote in favor of the

Proposed Transaction.

       26.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                7
            Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 8 of 15



                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       27.      The Proxy Statement contains projections prepared by Company’s management

concerning the Proposed Transaction, but fails to provide material information concerning such.

       28.      The Proxy Statement notes that J.P. Morgan Securities LLC (“J.P. Morgan”)

reviewed certain information prepared by management concerning “the estimated amount and

timing of cost savings and related expenses and synergies expected to result from the proposed

transaction. . . .”   However, the Proxy Statement does not disclose the above-mentioned

estimated amount and timing of cost savings and related expenses and synergies expected to

result from the Proposed Transaction.

       29.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.

                 Material False and Misleading Statements or Material
       Misrepresentations or Omissions Regarding J.P. Morgan’s Financial Opinion

       30.      The Proxy Statement contains the financial analyses and opinion of J.P. Morgan

concerning the Proposed Transaction, but fails to provide material information concerning such.

       31.      With respect to J.P. Morgan’s Discounted Cash Flow Analysis, for the two

companies, the Proxy Statement fails to disclose: (i) terminal period unlevered free cash flows

for both companies; (ii) implied terminal value multiples for the companies; and (iii) the inputs

and assumptions with respect to the selected discount rate range of 8.5% to 9.5%.

       32.      With respect to J.P. Morgan’s Public Trading Multiples Analysis, the Proxy

Statement fails to disclose the individual multiples for each company selected in J.P. Morgan’s

analysis.




                                                 8
          Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 9 of 15



        33.     With respect to J.P. Morgan’s Selected Transaction Analysis, the Proxy Statement

fails to disclose the financial metrics for each transaction selected in J.P. Morgan’s analysis.

        34.     With respect to J.P. Morgan’s analysts price targets presented to the Board, the

Proxy Statement fails to disclose the research analysts reports presented for both Allergan and

AbbVie.

        35.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        36.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                 Material False and Misleading Statements or Material
 Misrepresentations or Omissions Regarding the Background of the Proposed Transaction

        37.     The Proxy Statement contains information concerning the background the

Proposed Transaction, but fails to disclose material information concerning such. Specifically,

the Proxy Statement fails to disclose critical information concerning potential conflicts of interest

related to the Company’s insiders.

        38.     For instance, while the Proxy Statement notes that Defendant Saunders and

another member of the Company’s Board will joining the Board of AbbVie following the



                                                  9
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 10 of 15



completion to the Proposed Transaction, the Proxy Statement fails to disclose whether any

members of the Company’s management will be continuing in their respective positions

following the close of the Proposed Transaction. Further, the Proxy Statement fails to disclose

any details of employment related discussions and negotiations.

       39.     In addition, at the time of the negotiation of the Proposed Transaction there was

litigation pending against both Allergan and AbbVie.

       40.     For instance, an active securities class action captioned In re Allergan Generic

Drug Pricing Securities Litigation, Case No. 2:16-cv-9449 (D.N.J.) (the “Allergan Securities

Class Action”) is pending against Allergan and certain executive officers alleging violations of

the federal securities laws. On August 6, 2019, the court in the Allergan Securities Class Action

denied defendants’ motion to dismiss the second amended complaint in that action. However,

the Proxy Statement does not disclose any information concerning potential liability related to

any pending securities litigation against Allergan, including the Allergan Securities Class Action.

Moreover, the Proxy Statement fails to disclose that as a result of the Proposed Transaction,

Defendant Saunders (who is s named defendant in the Allergan Securities Class Action) would

benefit by the extinguishment of any potential derivative claims naming him as a personal

defendant related to the alleged conduct in the Allergan Securities Class Action.

       41.     In addition to the above, an active securities class action is pending against

AbbVie captioned Pippins v. AbbVie Inc., Case No. 2:18-cv-08225 (C.D. Cal.) (the “AbbVie

Securities Class Action”). The AbbVie Securities Class Action was filed against AbbVie and

certain of the Company’s executives for violations of the federal securities laws. However, the

Proxy Statement fails to disclose any information concerning potential liability related to any

pending litigation against AbbVie, including the AbbVie Securities Class Action.




                                                10
           Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 11 of 15



          42.   The omission of the above materials renders the Proxy Statement materially

incomplete and misleading, as shareholders will be unable to make a fully informed decision

regarding whether to vote in favor of the Proposed Transaction without proper disclosures.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          46.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information



                                                     11
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 12 of 15



regarding, among other things, the financial projections for the Company.

       47.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       48.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       49.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       50.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they




                                               12
           Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 13 of 15



were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          51.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          52.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of Allergan within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Allergan, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          55.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to



                                                  13
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 14 of 15



and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 14
         Case 1:19-cv-08873-JMF Document 1 Filed 09/24/19 Page 15 of 15



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 24, 2019                                      Respectfully submitted,


                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ & MILLER LLP
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
